IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs May 18, 2011

              STATE OF TENNESSEE v. LAWRENCE E. RALPH

                  Appeal from the Circuit Court for Warren County
                      No. M-11889     Larry B. Stanley, Judge


                  No. M2009-02617-CCA-R3-CD - Filed May 26, 2011


A Warren County Circuit Court jury convicted the defendant, Lawrence E. Ralph, of
violation of the seatbelt law, see T.C.A. § 55-9-603, and operating a vehicle in violation of
restrictive condition #01 (driving without corrective lenses), see id. § 55-50-331. The trial
court imposed concurrent sentences of 30 days and 11 months and 29 days, respectively,
suspended to intensive probation following the service of 120 days in jail. Additionally, the
trial court imposed fines totaling $1,010 and ordered the defendant to perform 40 hours of
community service as a condition of his probation. The defendant appeals pro se, making
various arguments concerning the propriety of his trial in circuit court and the trial court’s
sentencing. Because the defendant filed his notice of appeal prior to his motion for new trial
and failed to prepare an adequate record on appeal, we determine that his issues are waived
and affirm the judgments of the trial court.

             Tenn. R. App. P. 3; Judgments of the Circuit Court Affirmed

J AMES C URWOOD W ITT, JR., J., delivered the opinion of the Court, in which T HOMAS T.
W OODALL and J.C. M CL IN, JJ., joined.

Lawrence E. Ralph, Spencer, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; Nicholas W. Spangler, Assistant
Attorney General; Lisa S. Zavogiannis, District Attorney General; and William M. Locke,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

              The record in this case reflects that the defendant was charged on October 22,
2008, via a Tennessee Highway Patrol citation with violation of the seatbelt law and driving
without corrective lenses. On January 9, 2009, a Warren County grand jury indicted the
defendant on the same. The defendant elected to proceed pro se and pleaded “not guilty” at
his arraignment on February 3, 2009. Other than a motion for discovery, the record contains
no pleadings filed by the defendant of particular significance to this trial. The record is
replete, however, with copies of random filings made by the defendant and others in federal
court.

              On November 20, 2009, the defendant filed an affidavit, the substance of which
seems to be an attack on the jurisdiction of the trial court and his attestation that he was not
driving a vehicle on the date of his arrest. The record also contains an unsigned waiver filed
that same date, with a notation by the court clerk that the defendant elected to testify at trial
but refused to sign the waiver. On November 20, 2009, a jury convicted the defendant as
indicted. The trial court immediately sentenced the defendant and granted an $8,000 appeal
bond on that date.

              On December 9, 2009, the trial court entered judgments. On December 10,
2009, the defendant filed a notice of appeal. On December 11, 2009, the defendant filed a
motion for new trial contesting the sufficiency of the evidence, sufficiency of his indictment,
and propriety of sentence. The trial court overruled the motion for new trial on January 21,
2010.

               On July 19, 2010, this court dismissed the defendant’s appeal due to his failure
to file a transcript or statement of evidence in compliance with Rule 24 of the Tennessee
Rules of Appellate Procedure. On August 18, 2010, upon motion of the defendant to
reconsider this court’s dismissal, we remanded the case to the trial court for the approval of
a statement of the evidence in compliance with Rule 24(c). Both the defendant and the State
submitted statements of the evidence, which were approved by the trial court in January
2011.

               The purported statement of the evidence filed by the defendant indicates that
his arresting officer “testified that he did not swear to the traffic citation before filing it into
the court” and contests the sufficiency of the warrant that originated his prosecution. In
essence, this document contains argument rather than a statement of the evidence presented
at trial.

               The State’s statement of the evidence reveals that the defendant “had his case
bound over” to the grand jury, was indicted, tried, and convicted based upon evidence that
Tennessee Highway Patrol Trooper Darrell Gribble observed the defendant “driving on
Highway 55 in Warren County without wearing his seatbelt.” Trooper Gribble further
learned that the defendant was not wearing corrective lenses as required by his driver’s
license restrictions. The defendant admitted to Trooper Gribble that he was not wearing

                                                -2-
corrective lenses. He, however, testified at trial that “his truck was not a passenger motor
vehicle, that he had the right to travel[,] and that he was not suppose[d] to wear his glasses.”

                On appeal, the defendant contends, as numbered in his brief, that (1) his trial
was erroneously held in circuit court, (2) the circuit court had no jurisdiction over his case,
(3) his case concerned only “small offenses” qualifying only for fines and not incarceration,
(5) this court should modify the sentence imposed by the trial court, and (6) he was denied
his right to a preliminary hearing or trial in general sessions court. The State correctly notes
that the defendant failed to present any argument or cite any authority in his brief concerning
all of these allegations except allegation number three. In his reply brief, the defendant
attempts to present argument concerning the remaining issues. As we will explain, none of
these attempts can salvage his appeal from the detritus of procedural mistakes made by the
defendant in his attempt to perfect the appeal.

                As previously noted, the defendant filed his notice of appeal on December 10,
2009, subsequently to the entry of the judgments but before the defendant’s filing of his
motion for new trial on December 11, 2009. See Tenn. R. App. P. 4(c) (stating that “the time
for appeal for all parties shall run from entry of the order denying new trial”). The trial court
lost jurisdiction of the case once the notice of appeal was filed. See State v. Pendergrass,
937 S.W.2d 834, 837 (Tenn. 1996). Consequently, the trial court did not have jurisdiction
to consider and rule on the defendant’s motion for new trial. State v. Hatcher, 310 S.W.3d
788, 801-02 (Tenn. 2010). The motion for new trial and accompanying order denying it were
completely ineffectual, and those issues which may have resulted in a new trial were waived.
See Tenn. R. App. P. 3(e) (“[I]n all cases tried by a jury, no issue presented for review shall
be predicated upon an error . . . or other ground upon which a new trial is sought, unless the
same was specifically stated in a motion for new trial; otherwise such issues will be treated
as waived.”).

               Although issues concerning the jurisdiction of the court, sufficiency of the
evidence, or sentencing still survive the shortcomings of the motion for new trial, in view of
the defendant’s failure to include an adequate record on appeal or to cite to appropriate
authorities in his appellate brief, we will not exercise our discretion to review the issues for
plain error. Tenn. R. App. P. 36(b) (stating that “an appellate court may consider an error
that has affected the substantial rights of a party at any time, even though the error was not
raised in the motion for a new trial” where consideration of the error is “necessary to do
substantial justice”); see State v. Richardson, 875 S.W.2d 671, 674 (Tenn. Crim. App. 1993)
(noting that this court must presume a trial court’s ruling was correct with respect to an issue
when the appellant fails to prepare an adequate record on appeal regarding that issue as is
required by Tenn. R. App. P. 24(b)); see also Tenn. Ct. Crim. App. R. 10(b) (noting that this
court will treat as waived those issues unsupported by argument, citation to authorities, and

                                               -3-
citation to the record). In short, the statements of the evidence contained in the record offer
no illumination of the trial court’s sentencing decision, and the record is completely void of
any items necessary to our consideration of the propriety of the defendant’s sentence. See
T.C.A. § 40-35-210(b). Furthermore, we discern no anomalies from this record that would
serve as basis to question the jurisdiction of the trial court both to conduct the trial and to
impose judgment in this case.

                                         Conclusion

              The judgments of the trial court are affirmed.

                                                    _________________________________
                                                    JAMES CURWOOD WITT, JR., JUDGE




                                              -4-